37 F.3d 1509NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
James ARKADIE, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION;  William A. Perrill,Warden, FCI Englewood, Respondents-Appellees.
No. 94-1166.
United States Court of Appeals, Tenth Circuit.
Oct. 19, 1994.

Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
We affirm the district court's opinion with regard to Mr. Arkadie's legal claims for substantially the reasons set forth therein and in the Magistrate Judge's Recommendation.  However, the Appellee, United States Parole Commission, admits that a mathematical error was made in computing Mr. Arkadie's time served.  We direct that he be credited by the Board of Parole with two additional days for the time he was detained in state custody between July 11, 1992 and August 27, 1992, while awaiting execution of his parole violation warrant.2


3
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 Mr. Arkadie was credited with 45 days.  The correct number is 47